DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 12/9/21, with respect to claims 1, 4-12, 14, 17-18 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1, 4-12, 14, 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a liquid crystal display panel having a plurality of pixels arrayed in a matrix, the liquid crystal display comprising: a plurality of first signal lines extending in of a row direction and a column direction; a plurality of second signal lines extending in the other direction of the row direction or the column direction, a first transistor and a second transistor provided in each of the plurality of pixels, a first pixel electrode and a second pixel electrode provided in each of the plurality of pixels, wherein, in one pixel, the first pixel electrode and the second pixel electrode are separated across one first signal line corresponding to the one pixel, the first pixel electrode and the second pixel electrode are provided in a transmissive region of the one pixel, the first transistor and the second transistor are separated across the one first signal line, the first transistor is connected to the one first signal line, the second transistor is connected to the one first signal line, first transistor is connected to one second signal line, and the second transistor is connected to the one second signal line, wherein a first gate electrode of the first transistor and a second gate electrode of the second transistor of the first pixel connected to one of two adjacent second signal lines, and the first gate electrode of the first transistor and the second gate electrode of the second transistor of the second pixel connect to another of the two adjacent second signal lines, in combination with the remaining features recited in the claim.
The prior art of Chen (US 2008/0117156 A1 of record) discloses a liquid crystal display panel having a plurality of pixels arrayed in a matrix, the liquid crystal display comprising: a plurality of first signal lines extending in of a row direction and a column direction; a plurality of second signal lines extending in the other direction of the row direction or the column direction, a first transistor and a second transistor provided in each of the plurality of pixels, a first pixel electrode and a second pixel electrode provided in each of the plurality of pixels, wherein, in one pixel, the first pixel electrode and the second pixel electrode are separated across one first signal line corresponding to the one pixel, the first transistor and the second transistor are separated across the one first signal line, the first transistor is connected to the one first signal line, the second transistor is connected to the one first signal line, first transistor is connected to one second signal line, and the second transistor is connected to the one second signal line (Chen, Figure 3; Paragraphs 0048-0049). However, Chen fails to disclose that the first pixel electrode and the second pixel electrode are provided in a transmissive region of the one pixel and that a first gate electrode of the first transistor and a second gate electrode of the second transistor of the first pixel connected to one of two adjacent second signal lines, and the first gate electrode of the first transistor and the second gate electrode of the second transistor of the second pixel connect to another of the two adjacent second signal lines. The prior art of Sakamoto (US 5,805,248 of record) discloses a liquid crystal display panel where the first pixel electrode and the second pixel electrode are provided in a transmissive region of the one pixel (Sakamoto, Figure 4B; Column 5). Sakamoto also fails to disclose that a first gate electrode of the first transistor and a second gate electrode of the second transistor of the first pixel connected to one of two adjacent second signal lines, and the first gate electrode of the first transistor and the second gate electrode of the second transistor of the second pixel connect to another of the two adjacent second signal lines. 
Regarding Claim 17, the prior art of record does not teach or suggest a liquid crystal display panel having a plurality of pixels arrayed in a matrix, the liquid crystal display comprising: a plurality of video signal lines extending in of a row direction and a column direction; a plurality of scanning lines extending in the other direction of the row direction or the column direction, a first transistor and a second transistor provided in each of the plurality of pixels, a first pixel electrode and a second pixel electrode provided in each of the plurality of pixels, wherein, in one pixel, the first pixel electrode and the second pixel electrode are separated across one video signal line corresponding to the one pixel, the first transistor having a first gate electrode and the second transistor having a second gate electrode are separated across the one video signal line, the first transistor is connected to the one video signal line, the second transistor is connected to the one video signal line, first transistor is connected to one scanning line, and the second transistor is connected to the one scanning line, wherein further the plurality of pixels includes a first pixel and a second pixel, the first is adjacent to the second pixel in a direction along the scanning line, the first gate electrode of the first transistor and the second gate electrode of the second transistor of the first pixel connected to one of two adjacent scanning lines, and the first gate electrode of the first transistor and the second gate electrode of the second transistor of the second pixel connect to another of the two adjacent scanning lines, in combination with the remaining features recited in the claim. 
The prior art of Chen (US 2008/0117156 A1 of record) discloses a liquid crystal display panel having a plurality of pixels arrayed in a matrix, the liquid crystal display comprising: a plurality of video signal lines extending in of a row direction and a column direction; a plurality of scanning lines extending in the other direction of the row direction or the column direction, a first transistor and a second transistor provided in each of the plurality of pixels, a first pixel electrode and a second pixel electrode provided in each of the plurality of pixels, wherein, in one pixel, the first pixel electrode and the second pixel electrode are separated across one video signal line corresponding to the one pixel, the first transistor having a first gate electrode and the second transistor having a second gate electrode are separated across the one video signal line, the first transistor is connected to the one video signal line, the second transistor is connected to the one video signal line, first transistor is connected to one scanning line, and the second transistor is connected to the one scanning line (Chen, Figure 3; Paragraphs 0048-0049). However, Chen fails to disclose that the first gate electrode of the first transistor and the second gate electrode of the second transistor of the first pixel connected to one of two adjacent scanning lines, and the first gate electrode of the first transistor and the second gate electrode of the second transistor of the second pixel connect to another of the two adjacent scanning lines. The prior art of Sakamoto (US 5,805,248 of record) also discloses a liquid crystal display panel where first and second transistors are separated by a video signal line and connect to the same scanning line and video signal line (Sakamoto, Figure 4B). Sakamoto also fails to disclose that the first gate electrode of the first transistor and the second gate electrode of the second transistor of the first pixel connected to one of two adjacent scanning lines, and the first gate electrode of the first transistor and the second gate electrode of the second transistor of the second pixel connect to another of the two adjacent scanning lines.
Therefore, Claims 1 and 17 are allowed. Claims 4-12, 14 and 18 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871